           Case 2:19-cv-01644-KJD-NJK Document 31 Filed 08/04/21 Page 1 of 2




 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6
 7   JOSE RODRIGUEZ,                                        Case No. 2:19-cv-01644-KJD-NJK
 8           Plaintiff,                                                     ORDER
 9   v.
10   MICHAEL NIEVES, et al.,
11           Defendants.
12 I.      DISCUSSION
13         This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by an
14 individual who has been released from the custody of the Nevada Department of Corrections.
15 Plaintiff previously submitted an application to proceed in forma pauperis for prisoners. Docket
16 No. 8. The Court now directs Plaintiff to file an application to proceed in forma pauperis by a
17 non-prisoner or pay the full filing fee of $402, no later than September 3, 2021. This case may not
18 proceed until the matter of the payment of the filing fee is resolved.
19 II.     CONCLUSION
20         For the foregoing reasons, IT IS ORDERED that the Clerk of the Court SHALL SEND
21 Plaintiff the approved form application to proceed in forma pauperis by a non-prisoner, as well as
22 the document entitled information and instructions for filing an in forma pauperis application.
23         IT IS FURTHER ORDERED that, no later than September 3, 2021, Plaintiff shall either:
24 (1) file a fully complete application to proceed in forma pauperis for non-prisoners; or (2) pay the
25 full filing fee of $402.
26         IT IS FURTHER ORDERED that, if Plaintiff does not timely comply with this order,
27 dismissal of this action may result.
28

                                                     1
          Case 2:19-cv-01644-KJD-NJK Document 31 Filed 08/04/21 Page 2 of 2




 1         IT IS FURTHER ORDERED that this case may not proceed until Plaintiff either files a
 2 fully complete application to proceed in forma pauperis for non-prisoners or pays the full filing
 3 fee.
 4         Dated: August 4, 2021
 5                                                            ______________________________
                                                              Nancy J. Koppe
 6                                                            United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
